DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application has a PCT/CN2016/091684 filed on July 26, 2016.
Status of Claims
Amendments to claims 1-2 and 5 and 10 have been entered.
Claims 6-9 and 11-12 are currently canceled.
Accordingly, claims 1-5 and 10 are currently pending.
Response to Remarks
The Examiner accepts the amendments to the drawings and specification.
Regarding claim interpretation, Applicant states that the artisan would know what devices to implement the functions of the interpreted modules in order to achieve the goal of the present application.  See Remarks 9.
In response, the Examiner searched the specification for the following terms as it related to the interpreted modules and not the modules that were not interpreted: radar, sonar, lidar, transducers, sensor, inertial navigation, gyro, gimbals, filters, processor and computers.  None of which were found as it relates to the interpreted modules.
  Claim interpretation requires that there be explicit structure provided for in the specification.  Applicant did not even provide any examples of structures in the Remarks dated 02/04/2022.  
The Examiner would have to speculate whether any of the interpreted modules are analog or digital components.  For example, it is unclear whether the mode switching module 21 an actual switch or a processor that digitally switches modes.  Also, it is unclear as to what an anti-dithering module 17 is.  Dithering is a process of injecting noise thus possibly suggesting at least an oscillator or signal generator, but here we have an anti-dithering module thus instead possibly suggesting a type of filter – the fact is that the Examiner does not really know what structure or structures is being used.  Presumably the image processing module 18 is a processor/computer with a display but analog oscilloscopes also display images of signal.  Presumably, the position measurement module 15 is some type of inertial navigation system or related component but again the specification does not provide any level of specifics.  In fact and in view of Applicant’s remarks, e.g. see Remarks Pages 8-9, it is not entirely clear whether the position measurement module 15 is actually a position sensor or a computer receiving data from said position sensor.  The Examiner has no way of knowing whether the scanning module 14 is a sensor or a transducer – two completely different structures.  A sensor measures energy whereas transducers convert energy.  Again, Applicant relies on knowledge of a person having ordinary skill but does not provide any examples in the remarks as to what these modules could be.  
In view of Applicant’s amendments to the claims, drawings and specifications, the Examiner withdraws the 112(b) rejections in part but maintains the 112(b) rejections related to the claim interpretation.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are millimeter-wave transmitting link in claim 1, millimeter-wave receiving link in claim 1, scanning control module in claim 5, position measurement module in claims 1, anti-dithering module in claims 1, imaging processing module in claims 1, switching module in claim 1.
The Examiner notes that terms such as unit, device, module or other similar terms do not have a recognized meaning as a term of art in the field of radar or any other sensor field as it pertains to structure.  Therefore, said terms are considered generic place holders.  Circuit is a  See Mass. Inst, of Tech. v. Abacus Software, 462 F.3d 1344, 1355-1356 (Fed. Cir. 2006).
The Examiner further notes that the word “link” is used and has never seen the word “link” in conjunction with radar structure and therefore considers the word “link” as a generic placeholder.  The Examiner performed an internet search “what is a radar link” and nothing came up pertaining to structure.  
Neither data acquisition module nor alarm module are being interpreted under 112(f).  The claim language of claim 7 provides structure for the data acquisition module such as analog-to-digital convertor and logic circuit.  The modifier “alarm” provides structure for the alarm module.  
The language “millimeter-wave transmitting link” uses the generic placeholder “link” modified by “millimeter-wave transmitting.”  The functional language is “generating a millimeter-wave transmitting signal …” Neither the modifier nor functional language provide sufficient structure. 
The specification states “the millimeter-wave transmitting link 10 comprises a radio-frequency signal source [local oscillator], a first frequency multiplier, a first wideband filter and a first low noise amplifier, wherein an output terminal of the radio-frequency signal source is connected to an input terminal of the first frequency amplifier, an output terminal of the first frequency amplifier is connected to an input terminal of the first wideband filter, an output terminal of the first wideband filter is connected to an input terminal of the first low noise amplifier, and the input terminal of the first low noise amplifier is connected to a transmitting antenna (Spec. Para. 24).” 
The language “millimeter-wave receiving link” uses the generic placeholder “link” modified by “millimeter-wave receiving.”  The functional language is “processing the echo signal …” Neither the modifier nor functional language provide sufficient structure. 
The specification states “The millimeter-wave receiving link 12 comprises a local oscillation signal source [local oscillator], a second frequency amplifier, a second wideband filter, a second low noise amplifier, a  first frequency  mixer, a  third  low  noise  amplifier, a  first intermediate-frequency signal source, a first quadrature demodulator, a fourth low noise amplifier, a third wideband filter, a fourth wideband filter, a fifth wideband filter, a fifth low noise amplifier and a sixth low noise amplifier (Spec. Para. 31).”  The specification further states “An output terminal of the local oscillation signal source is connected to an input terminal of the second frequency amplifier, an output terminal of the second frequency amplifier is connected to an input terminal of the second wideband filter, an output terminal of the second wideband filter is connected to an input terminal of the second low noise amplifier, an output terminal of the second low noise amplifier is connected to a local oscillation signal input terminal of the first frequency mixer, a high-frequency modulation wave input terminal of the first frequency mixer is connected to an output terminal of the third low noise amplifier, an input terminal of the third low noise amplifier is connected to the receiving antennas, an output terminal of the first frequency mixer is connected to an input terminal of the third wideband filter, an output terminal of the third wideband filter is connected to an input terminal of the fourth low noise amplifier, an output terminal of the fourth low noise amplifier is connected to an input terminal of the first quadrature demodulator, another input terminal of the first quadrature demodulator is connected to an output terminal of the first intermediate-frequency signal source, an in-phase component output terminal of the first quadrature demodulator is connected to an input terminal of the fourth 
The language “scanning control module” uses the generic placeholder “module” modified by “scanning control.”  The functional language is “controlling the millimeter-wave array switch …” Neither the modifier nor functional language provide sufficient structure.
The language “position measurement module” uses the generic placeholder “module” modified by “position measurement.”  The functional language is “measuring a distance …” Neither the modifier nor functional language provide sufficient structure.
The language “anti-dithering module” uses the generic placeholder “module” modified by “anti-dithering.” The functional language is “compensating for a distance deviation …” Neither the modifier nor functional language provide sufficient structure.
The language “image processing module” uses the generic placeholder “module” modified by “image processing.”  The functional language is “converting the image into a two-dimensional image …” Neither the modifier nor functional language provide sufficient structure.
The language “switching module” uses the generic placeholder “module” modified by “switching.”  The functional language is “switching a working mode of the portable security inspecting device …” Neither the modifier nor functional language provide sufficient structure.
The Examiner searched the specification for structure such as a computer, processor, micro-controller, controller, ASIC, chip, sensor, radar, lidar, transducer, filter, inertial navigation, gimbal, gyro and circuitry.  None were found as it relates to the modules being 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112(a)
Claims 1-5 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  No structure was provided for scanning control module in claim 5, position measurement module in claims 1, anti-dithering module in claims 1, imaging processing module in claims 1, switching module in claim 1.
Dependent claims 2-5 and 10 are also rejected due to dependency on rejected base claim 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-5 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “scanning control module in claim 5, position measurement module in claims 1, anti-dithering module in claims 1, imaging processing module in claims 1, switching module in claim 1” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  No explicit structure was provided.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Dependent claims 2-5 and 10 are rejected due to dependency on a rejected base claim 1.  

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Daly (US 2013/0221192) teaches a millimeter wave energy sensing wand as show in in Figs. 1-2; Townsend (D663,664) teaches a hand held scanner shown in at least Figs. 1-3; Salmon teaches a portable passive detection device as shown in Fig. 4.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W JUSTICE whose telephone number is (571)270-7029. The examiner can normally be reached 7:30 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/M.W.J./Examiner, Art Unit 3648            
 
/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648